Hotchkiss, J. (concurring):
I concur except so far as the effect of the bill of lading on the question of demurrage is concerned. Whether the bill of lading was or was not intended to express on this subject any contract between the parties, cannot, I think, be determined on this record. Nor do the circumstances permit of so much as a finding that the bill of lading was prima facie intended as evidence of any such contract. I do not think the cases of Germania Fire Ins. Co. v. M. & C. R. R. Co. and Hill v. Syracuse, Binghamton & N. Y. R. R. Co. apply where there has been a charter party and a bill -of lading is issued to the shipper after the event has happened which gives rise to the litigation.
Judgment reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.